NAVE, J.
I concur in the result in this case. I concur in the opinion, except that portion holding that the ruling in the Czarnowski ease, now disapproved, is dictum. It was one of two reasons given by the supreme court for reversing the judgment of the district court. In the view of the record taken by the supreme court, the matter now overruled was not dictum, but a formal determination. It was erroneous. It has not become a rule of property, nor does any other reason exist for adhering to it. It should be overruled.
Note. — As to necessity that authority to agent to purchase real estate be in writing, see note to this case in 9 L. E. A. (N. S.) 933.